DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant amendments filed 11/29/2021 have been entered. Applicant amendments to the claims overcomes the previous 112(b) rejection set forth in the Office Action mailed 07/28/2021. The 112(b) rejection is withdrawn. 

Status of Claims
	Claims 16-18, 21-23, 26-28, and 30-34 are pending in the application. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16, 18, 21-23, 26-28, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Shih (US-2016/0033375-A1) in view of Chang (US-2010/0084402-A1). 
Regarding claim 16, Shih teaches a flow cell, comprising: a carrier element (referred to as sampling member 330a) that delimits at least one first reservoir region containing a liquid reagent, the carrier element (330a) being introduced jointly with the reagent into an opening (referred to as block structure 200a) in the flow cell ([0060] and Figures 3A-B); and a supplying transport channel (referred to as upstream 131a of flow path 130a) and a discharging transport channel (referred to as downstream 133a of flow path 130a) fluidically connected to the first reservoir region ([0054] and Figures 3A-3B), wherein the carrier element (330a) bodily fills the opening (200a) and closes off the first reservoir region to the outside in a fluid-tight manner and has a vessel and/or capillary structure with a groove or channel (referred to as passage 370a) that holds the liquid reagent on the carrier element (330a), and wherein the groove or channel (370a) is aligned in a flow stream of the supplying and the discharging transport channels (131a and 133a) to permit a rinsing flow through the first reservoir region ([0055] and Figures 3A-3B).
Shih teaches a sampling member 330a (carrier element) that has a passage 370a (channel/groove) formed on opposite lateral surfaces 331a and 333a of the sampling member 330a (carrier element), where fluid is kept in the passage 370a (channel/groove) via capillary force ([0055], [0058], and Figure 3A). It is understood that as seen in Figure 3B when the sampling member 330a (carrier element) is fully inserted in the carrier 100a, the passage 370a (channel/groove) will become a reservoir region and that the sampling member 330a (carrier element) delimits the reservoir region. Further, paragraph [0061] states that fluid will travel via upstream 131a to block structure 200a (opening), where fluid then flows to downstream 133a via passage 370a (channel/groove). 
However, it is understood that the fluids held within the passage 370a (channel/groove) are biological fluids, not a liquid reagent (see [0068]). 
In the same problem solving area of capping devices to introduce a liquid reagent to a vessel, Chang teaches a cap with a cavity for holding a liquid reagent. 
Specifically, Chang teaches where a cap 10 includes a body 12 with a closed bottom 14 to form a cap cavity 16 that may hold liquid reagents ([0049] and Figures 1-5). 
It would have been obvious to one skilled in the art to modify the device of Shih such that it holds a liquid reagent as opposed to a biological liquid as taught by Chang for the benefit of introducing reagents required for the analysis of a sample ([0050] of Chang). 
Examiner further finds that the prior art contained a device/method/product (i.e., a sampling member) which differed from the claimed device by the substitution of component(s) (i.e., a biological liquid) with other component(s) (i.e., liquid reagent), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., a biological liquid for a liquid reagent), and the results of the substitution (i.e., a liquid being retained on the sampling member) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the biological liquid of reference Shih with the liquid reagent of reference Chang, since the result would have been predictable.
Regarding claim 18, Shih teaches wherein the carrier element (sampling member 330a) is connected to the flow cell solely by force closure and/or form closure, and/or is welded and/or bonded to the flow cell in a connecting region arranged at a distance from the reagent.
As stated by paragraph [0059], the sampling member 330a (carrier element) and carrier 100a are combined through means including gluing and clamping. It is understood that clamping is a form of force closure.
Regarding claim 21, Shih teaches wherein the carrier element (330a) is configured as a stopper filling the opening (200a) and comprising a front side having the vessel and/or capillary structure (370a), and has a conical portion.
As seen in Figure 3B, it is understood that the sampling member 330a (carrier element) will fit within an area of carrier 100a, denoted as block structure 200a (opening). It is seen in Figure 3A that the passage 370a (channel that holds liquid on the carrier) is on a front side of the sampling member 330a (carrier element). As further seen in Figure 3A, the sampling member 330a (carrier element) has a conical portion as the element moves from the area below the seat 310a to the passage 370a. Further, recitation of the shape of the carrier element is a matter of choice one skilled in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant, see MPEP 2144.04 IV.B.  
Regarding claim 22, Shih teaches wherein the carrier element (330a), on an outer side facing away from the first reservoir region, has handling devices (referred to as handle 350a) ([0055] and Figures 3A-3B).
As stated by paragraph [0055], Figure 3A shows the sampling member 330a (carrier element) includes a handle 350a that is configured to facilitate the holding of a manipulator. 
Regarding claim 23, Shih teaches wherein the handling devices (350a) include a seat (referred to as seat 310a) for a connection tool ([0055] and Figures 3A-3B).
As stated by paragraph [0055], the sampling member 330a (carrier element) includes a seat 310a which is connected to handle 350a (handling device). As further stated by paragraph [0060], the seat 310a is supported by the upper surface 101a of carrier 100a. It is understood that the upper surface 101a of the carrier 100a serves as a connection tool.  
Regarding claim 26, Shih teaches a second reservoir region (referred to as storage chamber 110a) that holds a fluid which rinses off the reagent, the second reservoir (110a) region being arranged upstream of the first reservoir region in a direction of flow of the fluid which rinses off the reagent ([0054] and Figures 3A-3B).
As stated by paragraph [0054], there is a storage chamber 110a that holds a fluid F1 such as salt water or a diluent. Paragraph [0061] states that fluid F1 is driven from storage chamber 110a to the sampling member 330a (see Figure 3B). 
Regarding claim 27, Shih teaches downstream of the first reservoir region in a direction of flow of the fluid which rinses off the reagent, a closed and/or closable mixing region (referred to as mixing chamber 150a) and a pressure source that conveys the fluid with the rinsed off reagent into the mixing region (150a), accompanied by a build-up of a counterpressure in the mixing region (150a) ([0057] and Figures 3A-3B). 
As stated by paragraph [0057], there is a mixing chamber 150a where before the sampling member 330a and carrier 100a are combined the block structure 200a is in a first state which prevents fluid F1 from flowing into the mixing chamber 150a via a flow path 130a. Therefore it is understood that the mixing chamber 150a is closed/closable. 
Further as stated by paragraph [0021], there is an operation of driving the fluid to flow out of the storage chamber 110a by providing a centrifugal force or a pump to actuate the flow of fluid, both of which are understood to apply a pressure. Paragraph [0062] states that fluid F1 is driven to flow into the mixing chamber 150a via the downstream 133a (see Figure 3B). Paragraph [0063] states that application of a centrifugal force or applying a pump is used to drive the fluid flow out of the storage chamber 110a, and it is understood from Figure 3B that the fluid flow will also move from to mixing chamber 150a (mixing region). It is understood that as there is a formed pressure, there will be a counterpressure created. 
Regarding claim 28, Shih teaches wherein pressure of the pressure source, as the fluid with the rinsed-off reagent moves back and forth between the pressure source and the mixing region, is variable.
As stated by paragraph [0063] and as seen in Figure 3B the operation of driving the fluid to flow out of the storage chamber 110a (second reservoir region) as well as into the mixing chamber 150a (mixing region) is achieved by a centrifugal force or by providing a pump. Paragraph [0063] states that rotating the carrier 100a generates the centrifugal force, and it is understood that as the carrier 100a is brought up to speed, the pressure is varying.  
Regarding claim 30, Shih teaches wherein the supplying transport channel (131a) leading toward the first reservoir region and the discharging transport channel (133a) leading away from the first reservoir region are connected by a bypass (referred to as gap g) that circumvents the first reservoir region ([0061] and Figure 3B).
As stated by paragraph [0061], there is a portion of fluid F1 that flows to the downstream 133a via gap g, which is formed between sampling member 330a and the block structure 200a. It is understood that the gap g is a bypass channel.  
Regarding claim 31, Shih teaches wherein the first reservoir region has a flow cross section that is smaller than a flow cross section of the transport channel leading toward (131a) and/or leading away (133a) from the first reservoir region.
As it is understood, the reservoir region is formed in the passage 370a (channel/groove) when the sampling member 330a (sample carrier) is inserted into the carrier device 100a. As seen in Figure 3B, the width of the passage 370 (channel/groove) is smaller than the upstream (131a) and downstream (133a) channels of the flow path 130a. Further it is understood that if the only difference between the prior art and the claims is a recitation of a relative dimension of the claimed device and a device having the claimed relative dimensions would not perform different than the prior art device, the claimed device is not patentably distinct from the prior art device, see MPEP 2144.04 IV.A. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shih (US-2016/0033375-A1) and Chang (US-2010/0084402-A1) as applied to claim 16 above, and further in view of Bransky (US-2014/0033809-A1). 
Regarding claim 17, the combination above does not teach wherein the first reservoir region is hermetically closed off against a cavity within the flow cell by at least one predetermined breaking point barrier.
In the analogous art of fluidic cartridges, Bransky teaches sealing members. 
Specifically, Bransky teaches a chamber 303 that has seal 307 that is configured to prevent flow from the chamber ([0101] and Figure 3). As further stated by paragraph [0112], seal 307 is breakable by the application of pressure when it exceeds a certain threshold. 
Paragraph [0057] of Shih states that fluid F1 may flow out of the storage chamber 100a due to a swinging motion of carrier 100a. 
It would have been obvious to one skilled in the art to modify the device of Shih and Chang such that upstream (131a) of the fluid path 130a have a second breakable seal as taught by Bransky for the benefit of preventing the release of a substance from a chamber until a pressure is applied to break the second seal to allow fluid to be released ([0111] of Bransky).  
	
Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Shih (US-2016/0033375-A1) and Chang (US-2010/0084402-A1) as applied to claim 30 above, and further in view of Delamarche (US-2013/0337578-A1). 
Regarding claim 32, Shih does teach that there is a bypass channel, understood to be gap g, however Shih does not teach the relative dimension of the gap g. 
In the analogous art of bypass channels, Delamarche teaches bypass channels that bypass a reagent area. 
Specifically, Delamarche teaches wherein the bypass (11) has a flow cross section that is larger than a flow cross section of the first reservoir region.
Shih does not disclose the dimensions of the gap g. However Delamarche teaches where the width of the bypass channel 11 can range from about 50 to 100 micrometers, where the auxiliary channel 21 that leads to the reagent area 215 has a constant width of about 10 micrometers. As such, it is understood that one skilled in the art may modify the widths of the channels such that the bypass channel (gap g) is wider than a main channel (passage 370a of Shih), as varying dimensions of channel widths can lead to the reduction of air bubbles ([0071] of Delamarche). 
Further it is understood that if the only difference between the prior art and the claims is a recitation of a relative dimension of the claimed device and a device having the claimed relative dimensions would not perform different than the prior art device, the claimed device is not patentably distinct from the prior art device, see MPEP 2144.04 IV.A.
Regarding claim 33, Shih teaches wherein the reagent, with a free liquid surface, adjoins an interior of a mixing chamber (150a) formed in the flow cell.
It is understood that Shih teaches a mixing chamber 150a (see Figure 3A). It is understood that when the sampling member 330a is combined with the carrier 100a, fluid is able to flow from the passage 370a of the sampling member 330a to the mixing chamber 150a. As it is understood that passage 370a will hold a liquid reagent as taught by Chang, it is understood that the free liquid surface adjoins an interior of a mixing chamber 150a.  

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Shih (US-2016/0033375-A1) and Chang (US-2010/0084402-A1) as applied to claim 16 above, and further in view of Fukushima (US-2009/0110606-A1). 
Regarding claim 34, the combination above does not teach wherein at least the vessel and/or capillary structure of the carrier element has at least in part a hydrophilized surface region.
In the same problem solving area as dispensing liquid, Fukushima teaches a syringe with a hydrophilic film. 
Specifically, Fukushima teaches where there is a hydrophilic film formed on the inner wall of a syringe ([0009]). It would have been obvious to one skilled in the art to modify the passage 370a of Shih such that it has a hydrophilic film as taught by Fukushima for the benefit of minimizing air bubbles from attaching to the wall ([0025] of Fukushima). 

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
Applicant has argued that Shih does not disclose a device that is comparable with the flow cell of the present application, that Shih instead discloses a testing module that for operation is to be combined with a sampling assembly to carry out a test. Examiner respectfully disagrees. Applicant has described in their specification on page 1 lines 6-11 that a microfluidic flow cell is employed in diagnostics, analytics, and synthesis of substances, where flow cells process very small volumes of reagents. It is understood that under the broadest reasonable interpretation, the testing module of Shih is a flow cell, as it has a sample that is tested and has fluid being transported to different locations. 
Applicant also argues that the sampling assembly 300a does not bodily fill the opening 200a in testing module 1a, where the sampling assembly 300a does not close off the storage chamber to the outside in a fluid tight manner because the fluid path 130a connects the storage chamber 110a and mixing chamber 150a, which are open to the upper surface 101a of the testing module 1a. Examiner respectfully disagrees, for it is understood that the device shown in Figure 2 (Figure 3A-3B showing a cross section of Figure 2) is a closed device once sampling assembly 300a is inserted. It is stated by [0063] that to drive fluid through the device, the carrier 100a may be rotated to generate a centrifugal force, as such it is understood that the carrier 100a must be closed to the outside environment for if it weren’t then fluid and sample could spill out of the chambers. As the entire device will be sealed to the outside (fluid path 130a, storage chamber 110a, and mixing chamber 150a) once sampling assembly 300a is placed in the carrier 100a, then the entire device will be sealed to the outside. The upper surface 101a encloses the top of the carrier 100a. Further, [0060] states that sampling assembly 300a is supported by the upper surface 101a of the carrier, as such it is understood that there must be a covering that encloses the carrier 100a for the sampling assembly 300a to be supported. 
Applicant further argues that in the disclosure of Shih the testing module 1a and sampling assembly are only combined for the use of the device wherein a biological sample is introduced into the storage channel 370a. As described earlier, it is understood that all chambers of the carrier 100a will be closed to the outside environment, and as such the storage channel 370a on sample assembly 300a will be closed to the outside. With the combination of Chang, the storage channel 370a will have a liquid reagent. Applicant has further argued that the presently claimed invention uses a carrier element to produce a flow cell in which a liquid reagent is permanently stored within a storage region that is closed off to the outside, however Applicant never explicitly claims that the liquid reagent is permanently stored, only that the carrier element is connected to the flow cell by force closure, form closure, or is welded/bonded. Shih teaches where the sampling assembly 300a and carrier 100a are combined by gluing and clamping, which is understood to be a force closure or a bond. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796